Name: 2000/372/EC: Commission Decision of 6 June 2000 setting the date on which dispatch of fighting bulls from Portugal to Spain may commence by virtue of Article 3(7) of Decision 98/653/EC (notified under document number C(2000) 1564) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  means of agricultural production;  Europe;  social affairs;  trade
 Date Published: 2000-06-07

 Avis juridique important|32000D03722000/372/EC: Commission Decision of 6 June 2000 setting the date on which dispatch of fighting bulls from Portugal to Spain may commence by virtue of Article 3(7) of Decision 98/653/EC (notified under document number C(2000) 1564) (Text with EEA relevance) Official Journal L 134 , 07/06/2000 P. 0035 - 0035Commission Decisionof 6 June 2000setting the date on which dispatch of fighting bulls from Portugal to Spain may commence by virtue of Article 3(7) of Decision 98/653/EC(notified under document number C(2000) 1564)(Text with EEA relevance)(2000/372/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2),Having regard to Commission Decision 98/653/EC of 18 November 1998 concerning emergency measures made necessary by the occurrence of bovine spongiform encephalopathy in Portugal(3), as last amended by Decision 2000/104/EC(4), and in particular Article 3(7) thereof,Whereas:(1) Article 3(7) of Decision 98/653/EC requires the Commission to set the date on which dispatch of fighting bulls may commence, after having assessed the protocols referred to in Annex II point 13 and after having informed the Member States.(2) The protocols submitted by Spain have been assessed and found to be satisfactory,HAS ADOPTED THIS DECISION:Article 1The date referred to in Article 3(7) of Decision 98/653/EC shall be 7 June 2000 for dispatch of fighting bulls to Spain.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 June 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 311, 20.11.1998, p. 23.(4) OJ L 29, 4.2.2000, p. 36.